Atkinson, Presiding Justice.
1. Where newly discovered evidence, urged as a ground for new trial, was that of a psychiatrist as to the mental condition of the accused, but no affidavits as to the witness’s residence, associates, means of knowledge, character, and credibility were adduced, such is not a compliance with the provisions of Code § 70-205, and the discretion of the trial judge in refusing a new trial on this ground will not be disturbed. Phillips v. State, 138 Ga. 815 (2) (76 S. E. 352); Bass v. State, 152 Ga. 415 (11) (110 S. E. 237); Cole v. State, 176 Ga. 135 (2) (167 S. E. 172); Grier v. State, 196 Ga. 515 (1) (26 S. E. 2d, 889).
2. The general grounds of the motion are expressly abandoned.

Judgment affirmed.


All the Justices concur.